 INTL. OPERATING ENGINEERS, LOCAL 181251InternationalUnion of Operating Engineers, LocalUnion No. 181'and itsAgentJames SimpsonandE. C. Ernst,Inc.'andJohn McGuin,an Individualfor and on behalf of Kentucky Power Company'andLocalUnionNo.317,InternationalBrotherhood of ElectricalWorkers,AFL-CIO"Party to the Dispute.Cases 9-CD-128 and9-CD-130January 28, 1969DECISION AND DETERMINATION OFDISPUTECHAIRMAN MCCULLOCH AND MEMBERSFANNING AND ZAGORIAThis is a proceeding under Section 10(k) of theNationalLaborRelationsAct,asamended,following charges filed by E. C. Ernst, Inc., andKentuckyPowerCompany,allegingthatInternationalUnion of Operating Engineers, LocalUnion No. 181, and its agent, James Simpson,violated Section 8(b)(4)(D) of the Act. After thesecases were consolidated, a duly scheduled hearingwas held before Edward C. Verst, Hearing Officer,on July 23 and 24, and August 6, 1968. All partiesappearingwere afforded full opportunity to beheard, to examine and cross-examine witnesses, andtoadduce evidence bearing upon the issues.Thereafter, the Company and Local 317 of theInternationalBrotherhood of ElectricalWorkers,AFL-CIO, filed briefs, and the IBEW filed a briefin reply to that of the Company.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththesecasestoathree-member panel.The Board has reviewed the rulings made by theHearing Officer at the hearing and finds that theyare free from prejudicial error. They are herebyaffirmed.Upon the entire record in these cases, includingtheaforementioned briefs, the Board makes thefollowing findings:1.THEBUSINESSOF THE EMPLOYERE.C.Ernst, Inc. is a District of Columbiacorporation,withprincipalofficeslocatedatDecatur,Alabama, engaged in the building andconstruction industryasanelectricalcontractor.During the past 12 months Ernst's gross revenuesexceeded$1,000,000,and during that time itreceivedmaterial and supplies valued in excess of$50,000 which it caused to be shipped from withinthe State of Alabama directly to construction siteslocated outside the State of Alabama. The partiesstipulated,andwe find, that the Employer isAlso referred to herein as IUOE and Operating Engineers.'Also referred to herein as the Employer'Also referredto hereinas the Company.'Also referred to herein as IBEW.engaged in commerce within the meaning of theAct.We findthat it will effectuatethe purposes ofthe Act toassert jurisdiction herein.II.THE LABORORGANIZATIONS INVOLVEDThepartiesstipulated,andwe find, thatOperating Engineers, LocalNo. 181, and LocalUnionNo. 317, IBEW, are labor organizationswithin the meaning of the Act.III.THE DISPUTEThe Employer is an electrical contractor in thebuilding and construction industry.It is a memberof theAmerican Line Builders Chapter of theNationalElectricalContractorsAssociation(NECA),and through that organization has acontract with the IBEW.Ernst employs no membersof the Operating Engineers.The Companyproduces and distributes electricity.In1966 it began construction of an electricgenerating station known as "Big Sandy 2" atLouisa,Kentucky.Thereafter work was begun onthe Baker Substation,approximately one half mileaway, where the instant dispute arose.On April 18,1968,arailroadspurwas completed at thesubstation,so that materials to be used in buildingthe substation could be unloaded there rather thanatBigSandy 2. TheEmployer was scheduled tobegin its work of erecting steel towers to supportinsulators at the substation on April22, 1968.A prejob conference was held on or about April16.Present were representatives of all parties, inaddition to the president of the Ashland BuildingandConstructionTradesCouncil.Itbecameapparentatthismeetingthattherewasdisagreement as to assignment of certainwork. TheNationalJointBoard for the Settlement ofJurisdictionalDisputeshadmade an award tomembers of the Operating Engineers to operatehydrocraness at Big Sandy 2 shortly before. Ernstwas not involved in that dispute. James Simpson,business agent for the Operating Engineers, assertedthat that award was controlling here, and ifmembers of his Union were not assigned the workof operating hydrocranes at the substation, theCompanywouldhavetroublegettingotherequipment that would be needed.' The IBEW arguedthat the Joint Board award for work at the mainstation did not control,since the substation was adifferent job and a different employer was involved,'At the hearing the terms"hydrolift" and "cherrypicker" were also usedto describe this equipment. From the record it appears that although theseterms might refer to slight differences in the equipment,the parties usedthem interchangeably'Simpson testifiedthat his Unionhad an agreement with the companiesin the area that owned the equipment,and that at the conference he saidhe "did not think any of these companies would rent them and let anelectrician run it "174 NLRB No. 45 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDand that the work at the substation belonged tomembers of the IBEW since the job was on anoff-plant site, or "outside" work, which traditionallyisperformed by IBEW members. Robert Keenan,representingErnst, told the representatives of theUnion to see if they could agree, and to report backtohim.No assignment was made at the time.According to BernardO.Henninger,residentengineer on the job for the Company, on April 18Simpson said he did not know how many men hewould have on the job if the IBEW members begantowork. Several days later, no agreement havingbeen reached, Ernst assigned the work of operatingthe hydrocranes to its own employees, representedby the IBEW, as was its custom.On April 22, employees of Ernst, members of theIBEW, attempted to commence unloading steelfrom railroad cars with the hydrocranes. Several jobstewards of the Operating Engineers for variousothersubcontractors,accompaniedbyotheremployeeswearing insignia identifying them asmembersoftheEngineers,approachedtheemployees of Ernst, told them not to operate theequipment, and said if they did they would bestopped.According toW.R.Painter,Ernst'selectrical superintendent, John Humble was'one ofthestewards involved.When asked if he was"officiallystoppingme or my work," Humblereplied,"Yes, as long as you try to operate thisequipment." Later a member of the Engineers, inthe presence of a steward, removed wires from thedistributor cap of one of the hydrocranes.On the same date IBEW members were preventedfrom operating the holedigger when, according tothe testimony of IBEW steward Roy Adkins, menwithOperating Engineers' badges approached themachine. Later, "they said that if we went on thehill to start up the digger, 100 of them on the sitewould run us out."A. Contentionsof thePartiesThe IUOE contends that (1) the Board lacksjurisdictionherein since there is not reasonablecausetobelievethata violation of Section8(b)(4)(D) of the Act has occurred, (2) the JointBoard decision awarding to it the work of operatingthe hydrocranes at Big Sandy 2 is binding here, (3)ithas made no claim respecting assignment of workfor equipment other than the hydrocranes, and (4)the work in dispute is "inside" work, and industryand area practice thus favor assignment of the workto IUOE members.The IBEW, Ernst and the Company contend thatSection 8(b)(4XD) was violated, and that assignmentto operate all four types of equipment discussedabove is in dispute.The IBEW argues that the earlier Joint Boarddecision does not apply, first because the substationisa different jobsite, and second because a differentemployerwas involved.Further,theIBEWconsiders the site here to be such that "outside"work is involved, and as a matter of long-standingpolicy it does not recognize Joint Board authoritywhere outside work is involved. Finally, the IBEWcontends that the work historically has been done byitsmembers, and that the practice of the Employerconsistentlyhasbeen to award this work tomembers of the IBEW.The Employer urges an award of the work toIBEW members because it has always assigned suchwork to IBEW members in the past, because of itscontractualrelationshipwiththatUnion,andbecausematters of economy and efficiency makeassignment to IBEW members most desirable.The Company takes no position as to the meritsof the dispute. However, it does request that theBoard specify which work at the station andsubstation is "inside" work and which is "outside."B. The Work in DisputeLater that day the approximately 62 members oftheOperating Engineers on the job walked out.Only about half the 900 workers at the substationwere able to continue work.Adkins further testified that onApril25,members of the Engineers also told IBEW membersnot to operate the bulldozer. On April 29, after"some tall begging" by Simpson, to use his ownwords, the Operating Engineers returned to work.On May 16 the Operating Engineers again refusedtowork after the Joint Board ruled that its priordecision did not apply to work at the substation.Pursuant to Section 10(1) of the Act, the RegionalDirector filed a petition for an injunction in theUnited States District Court for the Eastern DistrictofKentucky.The parties thereafter entered astipulation rendering hearing unnecessary, and onJune 3, members of the Operating Engineersreturned to work.The parties agree that the work of operating theEmployer'shydrocranesisindispute.TheCompany, the Employer and the IBEW contendthat also in dispute are assignments to operate abulldozer,'aholediggerand a ditchwitch. TheOperating Engineers assert that they have made noclaim upon the Employer for this work.At the hearing, Keenan, the Employer's manager,testified that at the prejob conference all mechanicalequipment to be operated by Ernst was in dispute.Further, counsel for the Operating Engineers refusedat the hearing to disclaim interest in this equipment.As appears above, there is testimony that membersof the IBEW attempted to operate the holedigger onApril22 and were stopped from doing so by'At the hearing,theOperating Engineers stated that as long as thebulldozer- or tractor, the terms were used interchangeably - were usedonly to carry materials, they "probably would not claim" it There is noevidence this equipment was to be used for another purpose INTL. OPERATING ENGINEERS, LOCAL 181253members of the Operating Engineers, and on April25members of the Operating Engineers toldmembers of the IBEW not to run the bulldozer.With regard to the ditchwitch, we find it immaterialthat this piece of equipment was not put inoperation until July or August, somewhat after theOperating Engineers had agreed to return to workpursuant to a stipulation before the District Court.A dispute over work assignment within Section8(b)(4)(D) of the Act can exist whether work is inprogress or not.In view of the foregoing, we find that the work indispute involves the four types of equipmentdiscussed herein, and any similar equipment.C. Applicability of theStatuteBeforetheBoardmayproceedwithadetermination of a dispute pursuant to Section 10(k)of the Act, it must be satisfied that there isreasonable cause to believe Section 8(b)(4)(D) hasbeen violated.The charges herein allege violations of Section8(b)(4)(i) and (ii)(D) of the Act. The facts show thatErnst assigned the disputed work to its employees.These employees are members of the IBEW. Therecord gives reasonable cause to believes that theRespondent, by its agent James Simpson, and by itsjob stewards and' others, as described above, soughtto induce and encourage employees of Ernst andotheremployers to engage in a strike, andthreatened and coerced various persons engaged inanindustryaffectingcommercewithworkstoppages,allforthepurpose of causing theEmployer to assign the disputed work to theRespondent'smembers.We thereforefindreasonable cause to believe that Section 8(b)(4)(D)of the Act has been violated, and that the dispute isproperly before the Board for determination underSection 10(k) of the Act.D. The Merits ofthe DisputeAs we stated inJ.A.JonesConstructionCompany,'we shall determine the appropriateassignment of disputed work in each case presentedfor resolution under Section 10(k) of the Act onlyafter taking into account and balancing all relevantfactors. In our judgment, the following factors arerelevant here.' °'While someof the evidencerelied on in this proceeding to show threatsor coercion under Section8(b)(4)(D)ishearsay hearingsunder Section10(k) are nonadversary in character and the technical rules of evidence arenot controllingLocal 501,InternationalBrotherhoodof ElectricalWorkers, AFL-CIO (New York Telephone Company),172 NLRB No.184.Much ofthis evidence was uncontradicted.'International Associationof Machinists, Lodge No 1743 (J A JonesConstructionCompany),135 NLRB 1402"Other factors normally consideredas relevant,such as skillsinvolved,certifications, and JointBoard awards,are of no aid in the resolution ofthe instant dispute So far as appears, members of both unions are equallyskilledin the performance of the work, and neither union supports itsclaim in whole or in part on any Board certificationThe Joint Board1. Industry, area, and employer PracticeAt least five witnesses presented testimony whichtends to support the IBEW's claim to the work onthe basis of industry, area and employer practice.Ernst's utilities divisionmanager, Keenan, and itselectrical superintendent, Painter, testified that theyhadworked on numerous substations for theEmployer in and out of Kentucky, and that IBEWmembers had operated hydrocranes on all the jobswhich were geographically separated from the mainstations. IBEW business manager Berry gave severalexamples of substation jobs in the area where IBEW'members operated equipment like that in disputehere.CharlesPritchard,presidentofPritchardElectricCompany, testified that his firmassignsIBEW members to operate equipment similar tothat in dispute here on substation jobs. Finally, RoyAdkins, an IBEW steward, gave testimony aboutjobs he had worked on where IBEW membersoperated a holedigger, bulldozer, and equipmentsimilar to a ditchwitch.Simpson testified for the Operating Engineers thatarea practice is for IUOE members to perform suchwork on "inside" jobs; his union does not claimwork on a "line" job, or where "outside" work isinvolved.Henry Ison, vice president of theOperating Engineers, gave testimony regarding workon substation construction in Kentucky where IUOEmembers operated the equipment.However, itappears that such work was done under "heavyconstruction" agreements.WilliamRoss of RossBrothersConstruction Company testified that hiscompany has done work in the area with its ownequipment. Operating Engineers ran the equipmenton jobs Ross' company performed, but it appearsthat this work was done inside plants, distinguishingthat work from the instant case. It appears that forthemost part Ross' company did not furnishoperators when it rented its equipment. Ross didtestify that IUOE members manned hydrocraneswhich his company rented to Pritchard ElectricCompany. There is no explanation for the apparentconflict between this testimony and that of CharlesPritchard, whose testimony as discussed above wasthat his company assigns IBEW members to operatethis type of equipment.Substantial evidence shows that electricians oftenperform work in circumstances like those presenthere, in the relevant geographical area, both for theEmployer and for other employers.With theexceptionof the conflicting evidence regardingPritchardElectricCompany,theevidencepurporting to favor an award to IUOE members isconditioned upon facts which are distinguishablefrom those before us here. Thus industry, area andaward urged by the Operating Engineers as support for their claiminvolved a different employer and a differentjobsite, and the record showsthat the Joint Board itself was of the opinion that its award does not applyto the instant dispute. 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployer practice, as shown by this record, favoran assignmenttomembers of the IBEW.2.Contractsbetween the partiesAs has been noted above, Ernst, as a member oftheNECA, is a party to the contract between thatassociation and the IBEW. This is by reason of aletter of assent signed by Ernst whichis inevidence.Ernst bid the contract for work at the substationpursuant to this contract.The IUOE does not have an agreement with theNECA, nor did it have a contract with Ernst up tothe time of the hearing. The employees of Ernst whowereassignedthedisputedworkareIBEWmembers.Ernstemploysnomembers of theOperating Engineers.These are factors favoring award of the work tothe IBEW.3.Employer's preferenceThe Company takes no position as to the merits.Ernst, however, assigned the work to, and favors anaward to employees represented by the ' IBE W. Thispreference is another factor favoring an award tothe electricians.4.Efficiency and economyErnst and the IBEW contend that considerationsof efficiency and economy require an award tomembers of the IBEW. Robert S. Keenan, managerof Ernst's utilities division, testified that hydrocranesare required to be on the job 70-80-percent of thetime, during most of which time they are in constantuse. The ditchwitch would be needed on the job forapproximatelyonemonth and would be incontinuous operation.Keenan and Bernard Henninger, resident engineerfor the Company, testified that it would be moreefficient formembers of the IBEW to operate theequipment because the entire crew would then beunder the same supervision.Moreover, if IBEWmembers operate the various pieces of equipment,they could perform other electricians' duties whenthe equipment is idle, thus increasing the economyof the operation. Finally, Simpson testified that thestandard agreement used by the IUOE requires thattwo men be employed to operate each hydrocrane.In view of all the foregoing, efficiency and economyof operation are factors which favor an award to theIBEW.5.Conclusions as to the meritsOn the basis of the foregoing, it is clear that therelevant factors favor award of the disputed work totheelectricians.Industry,areaandemployerpractice,contractsbetweentheparties,theEmployer's preference, and efficiency and economyof operation all lead to such a result. Accordingly,we shall determine the dispute by confirming theEmployer's assignment to its employees who arerepresented by the IBEW.We do not find it necessary or appropriate to passupon the Company's request that we designatewhich portions of the work at the station andsubstationare"inside"work,andwhichare"outside" work. This determination does, however,apply to the four types of equipment discussed, andto any similar equipment operated by the Employerat Baker Substation.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing findings and the entire record in thesecases, the National Labor Relations Board herebymakes the following determination of dispute.1.Employees employed by E. C. Ernst, Inc., aselectriciansand currently represented by LocalUnionNo.317,InternationalBrotherhoodofElectricalWorkers,AFL-CIO, are entitled tooperatehydrocranes,holediggers,ditchwitches,bulldozers, and any similar equipment in connectionwith the installation of steel towers at the BakerSubstation at Louisa, Kentucky.2.InternationalUnion of Operating Engineers,LocalUnion No. 181, AFL-CIO, and its agent,JamesSimpson,arenotentitled,bymeansproscribed by Section 8(b)(4)(D) of the Act, to forceor require the Employer to assign the above work tooperating engineers who are represented by thatlabor organization.3.Within 10 days from the date of this Decisionand Determination of Dispute, International UnionofOperatingEngineers,LocalUnionNo. 181,AFL-CIO, shall notify the Regional Director forRegion 9, in writing, whether it will refrain fromforcingorrequiring theEmployer,bymeansproscribed in Section 8(b)(4)(D), to assign the workindispute to employees represented by OperatingEngineersLocal181ratherthantothoserepresented by Electricians Local 317.